--------------------------------------------------------------------------------

Exhibit 10.1
 
FIFTH AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Fifth Amendment to Employment Agreement (“Amendment”) is entered into by
and between RiceBran Technologies (f/k/a NutraCea), a California corporation
with principal offices at 6720 N. Scottsdale Road, Suite 390, Scottsdale,
Arizona 85253 (“RBT”) and Jerry Dale Belt (“Employee”), effective as of May 18,
2016 (the “Effective Date”).  RBT and Employee agree as follows:


1.             Background and Purpose.


1.1.            Employment Agreement. RBT and Employee are parties to that
certain Employment Agreement dated June 8, 2010, as subsequently amended
pursuant to the First, Second and Third Amendments to Employment Agreement
(collectively as amended, the “Employment Agreement”).


1.2.            Amendment. RBT and Employee wish to modify certain of the
provisions of the Employment Agreement to provide for an extension of the
termination date pursuant to paragraph 3.1.


1.3             Capitalized Terms.  Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them in the Employment
Agreement.


1.4.            Effective Date. This Amendment shall become effective as of the
Effective Date set forth above.


2.                   Amendments.  The Employment Agreement, as amended in the
Fourth Amendment, is hereby amended to delete the date of “June 1, 2016” in
paragraph 3.1 and be replaced with the new extended date of June 1, 2017.


3.                    Effect of Amendment.


3.1             Terms. On and after the date hereof, each reference in the
Employment Agreement to "this Agreement," "herein," "hereof," "hereunder" or
words of similar import shall mean and be a reference to the Employment
Agreement as amended hereby.


3.2             Full Force and Effect. Except as specifically amended by this
Amendment, the Employment Agreement shall remain in full force and effect and
the Employment Agreement, as amended by this Amendment, is hereby ratified and
confirmed in all respects.  Upon the execution and delivery hereof, this
Amendment and the Employment Agreement shall henceforth be read, taken and
construed as one and the same instrument, but such amendments and supplements
shall not operate so as to render invalid or improper any action heretofore
taken under the Employment Agreement.
 

--------------------------------------------------------------------------------

3.3             Conflicting Terms.  In the event of any conflict or
inconsistency between the provisions of the Employment Agreement and the
provisions of this Amendment, the provisions of this Amendment shall control.


4.                    Miscellaneous.


4.1             Governing Law; Further Action; Counterparts. This Amendment
shall, in all respects, be governed by and construed under the laws of the State
of Arizona applicable to agreements executed and to be wholly performed within
California, without regard to conflict of law principles. The parties agree to
take all action necessary or useful to complete and accomplish the intentions of
this Amendment. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original but all of which taken together will
constitute one and the same instrument.


4.2             Entire Agreement.  This Amendment, together with the Employment
Agreement, constitutes the entire agreement between and among the parties and
supersedes any and all prior and contemporaneous oral or written understandings
between the parties relating to the subject matter hereof.
 
RBT and Jerry Dale Belt have executed and delivered this Fifth Amendment to
Employment Agreement as of the Effective Date set forth above.
 

 
RICEBRAN TECHNOLOGIES
         
/s/ W. John Short
   
By: W. John Short
   
Title:  Chief Executive Officer
 

 

 
EMPLOYEE
         
/s/ J. Dale Belt
 
 
Jerry Dale Belt
 

 
 
2

--------------------------------------------------------------------------------